Nm

10

11

12

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00860-MJP Document 73 Filed 01/15/21 Page 1 of 3

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

NANCY GILL,
Plaintiff,
vs.
MICHAEL MAGAN, MICHAEL GONZALEZ,
TIMOTHY RENIHAN AND THE CITY OF
SEATTLE,

Defendants.

 

 

 

 

No. = 2:19-cv-00860-MJP

DECLARATION OF DETECTIVE
MICHAEL MAGAN IN SUPPORT OF
DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT

I, DETECTIVE MICHAEL MAGAN, being familiar with the facts set forth herein based on my

personal knowledge, and being competent to testify, hereby declare under penalty of perjury that the

following is true and correct:

il. I am over the age of eighteen and am competent to testify.

Dr Attached hereto as Exhibit A (and identified as Bates range SEA001423 —

SEA001426) is a true and correct copy of Steven Fisher’s Superform. The address written underneath

the lines titled “RESIDENCE LAST KNOWN ADDRESS” is “3-119th Dr SE Lake Stevens”. A

DECLARATION OF SUSAN PARK IN SUPPORT OF REPLY
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 1

2:19-cv-00860-MJP

Peter S. Holmes

Seattle City Attorney

701 5th Avenue, Suite 2050
Seattle, WA 98104-7095
(206) 684-8200

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00860-MJP Document 73 Filed 01/15/21 Page 2 of 3

superform is a jail-related form that is generated by an arresting officer from information provided
by the arrestee. The “DATE OF ARREST” line on this Superform reads “August 19, 2017.”

3. I relied on the “3-119th Dr SE Lake Stevens” address listed underneath the lines titled
“RESIDENCE LAST KNOWN ADDRESS” on Steven Fisher’s Superform when I drafted my search
warrant affidavit.

4. Section 6.010-PRO-1 5.a of the Seattle Police Department (“SPD”) Manual reads as
follows: “For booking, [officer reporting the arrest] also completes a Superform.” The URL link to
this section of the SPD Manual is https://www.seattle.gov/police-manual/title-6---arrests-search-and-
seizure/6010---arrests

5. Section 11.040-POL 1 of the SPD Manual reads as follows: “Officers will Complete
an Electronic Superform (Ingress/E-Superform) for all Adult Bookings into the King County Jail and
the Regional Justice Center. The URL link to this section of the SPD Manual is
https://www.seattle.gov/police-manual/title-1 1 ---detainee-management/11040-%E2%80%93-
booking-adult-detainees-into-a-detention-facility

6. My affidavit for the search warrant was previously attached as Exhibit A (and
identified as Bates range SEA000521 — SEA000535) to my declaration in support of Defendants’
Motion for Summary Judgment (Dkt. 56-1).

7. In my affidavit for the search warrant, I had attested, in part, as follows: “[H]e [Fisher]
admitted he lives with his mother at 3 119" Avenue Drive SE in Lake Stevens, Washington. Th[is]
is the same address on his driver’s license and the same address he provided to the King County
Jail at booking”. (emphasis added). I relied on the “3-119th Dr SE Lake Stevens” address listed
underneath the lines titled “RESIDENCE LAST KNOWN ADDRESS” on Steven Fisher’s

Superform when I drafted the line “... the same address he provided to the King County Jail at

DECLARATION OF SUSAN PARK IN SUPPORT OF REPLY pelea ienaes
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 2 Fast Mence EASOOS
2:19-cv-00860-MJP Seattle, WA 98104-7095

(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00860-MJP Document 73 Filed 01/15/21 Page 3 of 3

booking” in my search warrant affidavit and I believe that statement was, and remains, accurate and

truthful.

DATED this /$ i of January, 2021.

7 ply

Michael Magan

DECLARATION OF SUSAN PARK IN SUPPORT OF REPLY
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 3
2:19-cv-00860-MJP

Peter S. Holmes

Seattle City Attorney

701 5th Avenue, Suite 2050
Seattle, WA 98104-7095
(206) 684-8200

 
